FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ALFONSO ESCOBEDO SOTO; et                   No. 09-72198
al.,
                                                 Agency Nos. A096-338-733
              Petitioners,                                   A096-338-734
                                                             A096-338-735
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                          **
                         Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose Alfonso Escobedo Soto, his wife Jovita Escobedo, and their daughter

Anel Yesenia Escobedo Moreno, natives and citizens of Mexico, petition for

review of the decision of the Board of Immigration Appeals denying their fifth


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen the underlying denial of their application for cancellation of

removal, and seeking to renew their applications for asylum, withholding of

removal, and relief under the Convention Against Torture based on changed

country conditions in Mexico.

         We lack jurisdiction to review the BIA’s discretionary determination that

petitioners failed to establish exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         Petitioners’ renewed claim for asylum, withholding of removal, and

protection under CAT, based on changed country conditions, failed to present

evidence of changed country conditions in Mexico that are material to petitioners

and their circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538
F.3d 988, 996-97 (9th Cir. 2008) (requiring movant to produce previously

unavailable evidence of changed country conditions that are material to petitioners

and their circumstances). In addition, we reject petitioners’ claim - that they are

entitled to asylum and withholding of relief because they are Mexican aliens who

would be targeted upon returning to Mexico from the United States - because

petitioners have not alleged a cognizable social group and, thus, have not stated a

claim for asylum or withholding of relief. See Delgado-Ortiz v. Holder, 600 F.3d
2                                   09-72198
1148, 1151-52 (9th Cir. 2010) (rejecting as particular social group “returning

Mexicans from the United States”). Accordingly, the BIA did not abuse its

discretion in denying petitioners’ motion to reopen.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                      09-72198